— Appeal unanimously dismissed. Memorandum: Although defendant’s sentence to a one-year definite term as a nonviolent class C felony offender was illegal under section 70.00 of the Penal Law it was subsequently changed during resentencing proceedings to a term of probation for five years, a permitted sentence. The People’s contention that the one-year sentence is illegal is now moot and this appeal should be dismissed (see Sedita v Board of Educ., 43 NY2d 827; Matter of Mullins v State Bd. of Parole, 35 NY2d 992). (Appeal from order of Onondaga Supreme Court — vacate sentence.) Present — Dillon, P.J., Simons, Hancock, Jr., Doerr and Moule, JJ.